Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement entered June 1st, 2020 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning an apparatus or system (i.e., a machine) in claims 2-20, and a method (i.e., a process) in claim 21.

In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 2.  An apparatus comprising: 
a random-number generator configurable to be activated a predetermined plurality of times; 
at least one processor of at least one computer, the at least one processor being in electronic communication with an electronic device comprising an electronic display device which comprises a graphical user interface with an output display portion and an input selection portion; and 
at least one memory having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to:
determine a first sequence of move numbers comprising a plurality of non-zero numbers, wherein a first player of an electronic game advances a first time, in a first turn of the first player, by a number of positions corresponding to a move number of the first sequence of move numbers; 
cause to transmit over an electronic communication network an electronic signal to cause to activate at the output display portion of the graphical user interface of the electronic display of the electronic device of the first player, data representing a visual indication of a number of positions corresponding to a move number by which the first player of the electronic game selects to advance in the first turn as part of the electronic game; 
receive from the input selection portion of the graphical user interface of the electronic display of the electronic device of the first player, data representing an indication of the number of positions corresponding to the move number by which the first player selected to advance in the first turn as part of the electronic game;  4 01-6117-C4_200107_PAPATENTApplication Serial No.: 16/731,673 Attorney Docket No.: 01-6117-C4 
automatically cause the first player to advance in the first turn as part of the electronic game a number of positions corresponding to the move number by which the first player selected to advance in the first turn of the electronic game; 
cause to be displayed at the output display portion of the graphical user interface of the electronic display device data representing a visual indication of the number of positions corresponding to the move number by which the first player advanced in the first turn of the electronic game;
after the first sequence is determined and after the first player advances a first time by a number of positions corresponding to a move number of the first sequence of move numbers, cause to transmit over the electronic communication network an electronic signal to cause to enable an electronic device of the second player of the electronic game to advance in a first turn of the second player; 
after the second player advances in a first turn of the second player, cause to transmit over the electronic communication network an signal to cause to enable the electronic device of the first player advance a second time, in a subsequent turn of the first player, by a number of positions corresponding to another move number of the first sequence of move numbers; and 
cause to be displayed at the output display portion of the graphical user interface of the electronic display device data representing a visual indication of the number of positions corresponding to the another move number by which the first player advanced in the subsequent turn of the first player, wherein each player participates in the game by taking turns, and wherein one or more move numbers of the first sequence of move numbers is visible and enabled to allow to be rendered to a graphical user interface of the output display portion of the electronic display device to a respective player at times during the game other than the respective player's turn, and wherein a user participates in the game by taking turns, and wherein move numbers are invisible to the user and disabled to prevent to be rendered to not be visible to the graphical user interface of the output display portion of the electronic display device of the user until selected by the user upon the user's turn at which point, is enabled to allow to be rendered to be visible to the graphical user interface of the output display portion of the electronic display 5 01-6117-C4_200107_PAPATENTApplication Serial No.: 16/731,673 Attorney Docket No.: 01-6117-C4 device of the user, wherein the act of determining a first sequence of move numbers comprises activating the random-number generator a predetermined plurality of times.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on an electronic device,  computer(s),  processor(s), an electronic display, a memory, an electronic communication network it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including an electronic device,  computer(s),  processor(s), an electronic display, a memory, an electronic communication network amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Page 5, lines 5-16; Page 12 lines 1-8). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.

“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3-21 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 2 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715